IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

GENERAL GRANT BELL,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-0238

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 6, 2015.

Petition Seeking Belated Appeal -- Original Jurisdiction.

General Grant Bell, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.